DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 34-44 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to render or obvious or fairly suggest  a heart rate monitor comprising an L-shaped housing with a specific arrangement of four sensors wherein each sensor in only intersected by one of a first axis and second axis that are perpendicular axes. The entirely of claimed structure in claims 34 and 43 is not found in the prior art.  The closest prior art of record is Tarler (US 7,206,630) which teaches a sensor intersected by both a first axis and second axis that are perpendicular axes. The teachings of Tarler are presented in the final Office action mailed 26 April 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 March 2022